Citation Nr: 1223059	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-26 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, erectile dysfunction, and diabetic nephropathy.  

2.  Entitlement to an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy, right lower extremity.  

3.  Entitlement to an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's diabetes mellitus, type II, requires treatment with insulin, an oral hypoglycemic agent, and a restricted diet, but does not require a restriction on activities nor manifest in episodes of hypoglycemic reaction or ketoacidosis that require one or two hospitalizations per year or twice a month visits to a diabetic provider.  

2.  Throughout the rating period on appeal, the Veteran's diabetic retinopathy has been manifested by distant corrected visual acuity of 20/25 in the right eye and 20/80 in the left eye with no visual field loss.  

3.  The Veteran's erectile dysfunction is not productive of deformity of the penis.  

4.  Throughout the rating period on appeal, the Veteran's diabetic nephropathy has been asymptomatic, with no constant or recurrent albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

5.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy, right lower extremity, has been manifested by pain and numbness of the right lower extremity, with no more than slight sensory loss and no loss of motor function.  

6.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy, left lower extremity, has been manifested by pain and numbness of the right lower extremity, with no more than slight sensory loss and no loss of motor function.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, erectile dysfunction, and diabetic nephropathy, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a separate (compensable) evaluation for diabetic retinopathy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Codes 6006, 6011 (effective prior to December 10, 2008).  

3.  The criteria for a separate (compensable) evaluation for erectile dysfunction have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2011).

4.  The criteria for a separate (compensable) evaluation for diabetic nephropathy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7541 (2011).

5.  The criteria for an increased evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, not been met for any period.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

6.  The criteria for an increased evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, not been met for any period.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely June 2007 letter, the Veteran was informed of the requirements needed to establish increased evaluations for diabetes mellitus, type II; peripheral neuropathy, right lower extremity; and peripheral neuropathy, left lower extremity.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the ratings assigned and that evidence considered in determining the disability ratings included the nature and symptoms of the conditions, the severity and duration of the symptoms, and the impact of the conditions and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Veteran has been afforded an adequate examination on the issues of an increased rating for diabetes mellitus, type II; peripheral neuropathy, right lower extremity; and peripheral neuropathy, left lower extremity.  VA provided the Veteran with examinations in September 2007.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  The Board notes that the Veteran asserted in his substantive appeal that the service-connected disabilities have "increased in severity"; however, he has not asserted increase in severity since the last VA examination.  See the VA Form 9, dated July 2008.  Upon a closer read of the July 2008 statement, the Veteran has not reported any specific symptoms relating to his service-connected disabilities that have worsened.  Read in context of stating that his disabilities have increased in severity, stated as the reason that he wanted higher ratings, the statement is equally applicable to the entire rating period from the time the Veteran filed the claims for increased rating, rather than specifically applicable to any period of time after VA examinations.  VA's General Counsel has interpreted that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 3.327 (2011).  While that is an accurate statement of law, it is inapplicable to this Veteran's case because he has not asserted such worsening of disability since the last VA examinations, and the evidence otherwise does not suggest worsening of disabilities since the last VA examinations, the Board will proceed to render a decision regarding the Veteran's current claims on appeal.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording the Veteran a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, records obtained from the Social Security Administration (SSA), VA examination reports, and the Veteran's statements.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating - Diabetes Mellitus, Type II

In this case, the Veteran's diabetes mellitus, type II, has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 10 percent evaluation is assigned where the disorder is manageable by a restricted diet only.  A 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  

Diabetic retinopathy related to diabetes mellitus is not listed under a specific diagnostic code in the Rating Schedule.  In this case, the Board finds that Diagnostic Code 6006, pertaining to retinitis, is the most closely analogous diagnostic code.  Under the provisions of Diagnostic Codes 6000 through 6009, diseases of the eye, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest- requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000 to 6009.  

Erectile dysfunction related to diabetes mellitus is evaluated under Diagnostic Code 7522, which addresses penile deformity and loss of erectile power, and is found in the Schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.115b.  Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  

Nephropathy related to diabetes mellitus is evaluated under Diagnostic Code 7541, which addresses renal involvement in diabetes mellitus, and is found in the Schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.115b.  Diagnostic Code 7541 instructs that disorders under this code are to be evaluated as renal dysfunction, which is found in 38 C.F.R. § 4.115a.  Under this Schedule of Ratings of the Genitourinary System, renal dysfunction is assigned a noncompensable evaluation when there is albumin and casts with a history of acute nephritis, or when hypertension is noncompensable under Diagnostic Code 7101.  The next higher, 30 percent, evaluation is assigned when there is albumin constant or recurring with hyaline and granular casts or red blood cells, when there is transient or slight edema, or when hypertension is at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As previously mentioned, the Veteran is in receipt of a 20 percent disability rating for the service-connected diabetes mellitus, type II.  He contends that his service-connected diabetes mellitus, type II, warrants a higher disability rating.  

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.  For the entire rating period, the evidence shows that the Veteran's service-connected diabetes mellitus, type II, requires insulin, a restricted diet, an oral hypoglycemic agent, but no regulation of activities, as required for a 40 percent disability evaluation under Diagnostic Code 7913.  38 C.F.R. § 4.199.  

In September 2007, the Veteran was afforded a VA examination.  He reported being diagnosed with diabetes mellitus, type II, and since that time, it has progressively worsened.  The Veteran admitted to taking both insulin and oral medication for diabetes mellitus, type II, and being placed on a restricted diet.  The Veteran denied having pancreatic trauma, pancreatic neoplasm, hypertension, and hypoglycemic reactions.   The Veteran indicated that he was restricted in his ability to perform strenuous activities.  The VA examiner noted that the Veteran is unable to work due to his podiatric concerns, namely, amputation of the left great toe.  The Veteran reported claudication, edema, coldness, ulceration, and gangrene of the lower extremities; progressive loss of vision and intermittent blurred vision; paresthesia, loss of sensation, pain, and gait abnormality in the lower extremities; peripheral edema; fatigue; nausea; vomiting; decreased appetite; frequency and urgency problems relating to urination; and erectile dysfunction.  

Upon physical examination testing, the VA examiner detected a regular heart rhythm and no diabetic skin abnormalities.  Neurologic testing reflected mildly abnormal results with finger to nose testing, otherwise normal orientation, normal memory, and normal speech.  There was no motor loss on the left side and cranial nerve functions were normal.  After blood glucose testing, the VA examiner diagnosed the Veteran with diabetes mellitus, type II, with no skin, bowel/bladder, and cardiac disabilities secondary to the Veteran's diabetes mellitus, type II.  

VA outpatient treatment records show a diagnosis of diabetes mellitus, IDDM (insulin dependent diabetes mellitus).  Specifically, in August 2006, it was noted that the Veteran's control of his diabetes mellitus, type II, was satisfactory with a good balance of glucose control without the presence of hypoglycemia.  In September 2006, a VA physician indicated that the Veteran's diabetes mellitus, type II, control had been improving after medication adjustments were made.  It was also reported that there have been no further episodes of hypoglycemia.  In January 2007, the Veteran suffered a hypoglycemic episode.  See the January 2007 VA outpatient treatment note.  After physical examination testing, the Veteran was requested to continue the current diabetes mellitus regimen and to follow-up with the diabetes mellitus clinic.  

In an October 2007 statement, A.A., M.D. stated that the Veteran has been receiving treatment and management of diabetes since December 2006.  Dr. A.A. indicated that the Veteran is insulin dependent and suffers from frequent episodes of hypoglycemia, despite multiple different insulin regimens.  Dr. A.A. further added that the Veteran's quality of life and ability to work has been impaired significantly due to the hypoglycemic events, which on occasion require intervention from rescue services.  

Based upon these findings, the Board finds the assignment of a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted for the rating period on appeal.  While the Veteran's diabetes mellitus requires insulin, an oral hypoglycemic agent, and the use of a restricted diet, there is no evidence showing that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  The Board finds that the September 2007 examiner noted that the Veteran is restricted in the ability to perform activities.  This assertion is also expressed by the Veteran's representative in the May 2012 Appellate Brief Presentation; however, the VA examiner stated that the Veteran is unable to work due to his podiatric concerns.  There is no mention of the Veteran's activities being regulated because of the service-connected diabetes mellitus, type II.  

In order to meet the criteria for a higher rating of 40 percent, the Veteran must have been told that he should avoid any strenuous occupational or recreational activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (emphasis added).  The available evidence does not indicate that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities, as is required in order to merit a higher rating of 40 percent.  

The Board notes that the Veteran denied experiencing any episodes of hypoglycemic reactions or ketoacidosis at the September 2007 VA examination.  However, in a January 2007 VA outpatient treatment note, the Veteran was noted as having a hypoglycemic episode, and Dr. A. A. indicated that the Veteran endured frequent episodes of hypoglycemia.  See the October 2007 VA medical statement.  Additionally, the Veteran submitted private treatment records from March 2001 to April 2001, reflecting treatment for hypoglycemia on two occasions.  As mentioned above, in order to warrant a higher rating of 60 percent, the evidence must demonstrate diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  Although the evidence described reflects prior episodes of hypoglycemic reactions, there is no evidence showing that the episodes require one or two hospitalizations a year or twice a month visits to the diabetic care provider.  Also, the March 2001 to April 2001 private medical records submitted fall outside the appeal period.  Therefore, the 60 percent rating is not warranted for the Veteran's service-connected diabetes mellitus, type II.  

While the Veteran has been prescribed insulin and oral hypoglycemic agents, and placed on a restricted diet in an effort to control his diabetes, he has not been prescribed limited physical activity or advised to avoid recreational activities.  The Veteran therefore does not meet the criteria for a higher rating of 40 percent for the entire rating on appeal.  38 U.S.C.A. §38 C.F.R. § 4.119, Diagnostic Code 7913.  As the preponderance of the evidence is against the claim for a higher rating than 20 percent for diabetes mellitus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Whether Separate Ratings for Diabetic Complications

Because the Veteran has generally disagreed with the rating for diabetes mellitus, his disagreement is broad enough to include the question of ratings for diabetic complications.  The Board has considered whether the Veteran's diabetic complications warrant higher ratings.

Diabetic Retinopathy

The Veteran was diagnosed with nonproliferative diabetic retinopathy (NPDR) in April 2006.  See the April 2006 VA outpatient treatment note.  The Veteran has made no specific complaints regarding this disability.  

During the pendency of this appeal, the regulations for eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 
73 Fed. Reg. 66,543 (Nov. 10, 2008).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. In this case, administrative determinations clearly specify that the revised regulations are only to be applied for applications for benefits received after December 10, 2008.  As the Veteran's application for an increased rating for the service-connected diabetes mellitus, type 2, which included diabetic retinopathy, was received in April 2007, no rating changes may be made based upon the new rating criteria. 

The Veteran's diabetic retinopathy is rated under Diagnostic Code 6006 for retinitis. This disability, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6006 (prior to December 10, 2008).  
38 C.F.R. § 4.84, Diagnostic Codes 6000-6009.  Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

In April 2007, the Veteran underwent a diabetic eye examination.  Visual acuity was 20/25 in the right eye and 20/80 in the left eye.  The VA optometrist diagnosed the Veteran with mild to moderate NPDR in both eyes and unknown vision loss in the left eye.  

The Board finds that the weight of the evidence is against the assignment of a separate compensable disability rating for the Veteran's service-connected diabetic retinopathy.  The Veteran's visual acuity as noted in the April 2007 diabetic eye examination report does not support a compensable disability rating.  As noted above, compensable disability ratings require, at best, a visual acuity of 20/40 in each eye or active pathology.  38 C.F.R. § 4.84a (2008).  The visual acuity reported in April 2007 does not support a compensable disability rating.

Additionally, while the results from the April 2007 eye examination note unknown vision loss in the left eye, it has not been shown that the diabetic retinopathy has affected his field of vision.  

Based on the evidence above the Veteran is not entitled to a compensable rating under 38 C.F.R. § 4.84, Table V, Ratings for Central Visual Acuity Impairment.  Accordingly, the evidence does not support a separate compensable rating based on decreased visual acuity; therefore, this complication is considered part of the diabetic process.  

Erectile Dysfunction

In a September 2006 Decision Review Officer (DRO) decision, service connection for erectile dysfunction was granted and assigned a 0 percent disability evaluation.  The RO explained that erectile dysfunction had been established as being related to the service-connected diabetes mellitus, type II.  

As mentioned above, diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2011).  There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation).  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2011).  The objective medical evidence reveals no deformity of the penis.  At the September 2007 VA examination, the VA examiner diagnosed the Veteran with erectile dysfunction, and there was no indication of a deformity associated with the penis.  Thus, the board cannot grant a separate compensable evaluation under Diagnostic Code 7522 for erectile dysfunction without deformity of the penis; therefore, this complication is considered part of the diabetic process.  


Diabetic Nephropathy

With respect to diabetic nephropathy, the Veteran has advanced no specific complaints regarding his kidneys.  

As mentioned above, nephropathy related to diabetes mellitus is evaluated under Diagnostic Code 7541, which addresses renal involvement in diabetes mellitus, and is found in the Schedule of Ratings of the Genitourinary System.  
38 C.F.R. § 4.115b.  Diagnostic Code 7541 instructs that disorders under this code are to be evaluated as renal dysfunction, which is found in 38 C.F.R. § 4.115a.  Under this Schedule of Ratings of the Genitourinary System, renal dysfunction is assigned a noncompensable evaluation when there is albumin and casts with a history of acute nephritis, or when hypertension is noncompensable under Diagnostic Code 7101.  The next higher, 30 percent, evaluation is assigned when there is albumin constant or recurring with hyaline and granular casts or red blood cells, when there is transient or slight edema, or when hypertension is at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7101, which addresses hypertensive vascular disease (to include hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Note (1) to Diagnostic Code 7101 states that hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Further, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  

In this case, for the entire initial rating period on appeal, the Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  Indeed, the highest systolic pressure reading has been 149, and the highest diastolic pressure reading has been 80 during the rating period on appeal.  See VA outpatient treatment records from September 2006 to September 2007.  Moreover, his blood pressure readings have not even met the definition of hypertension as defined by Note (1) to Diagnostic Code 7101, as his diastolic pressure has been predominantly below 90, and systolic pressure has not reached 160.  There is no objective evidence of record showing the Veteran's hypertension is 10 percent disabling under Diagnostic Code 7101.  The Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  

Additionally, there is no evidence of edema.  The Board notes that the Veteran indicated having edema at the September 2007 VA examination, but the VA examiner attributed edema to the previous amputation of the left 5th toe.  VA laboratory testing results show the presence of an elevated or high level of microalbuminuria in the Veteran's urine in October 2006 and August 2007, but there is no evidence of hyaline and granular casts or red blood cells associated with it.  Here, the weight of the evidence is against a compensable rating for nephropathy; therefore, a separate rating is not warranted, and it is considered part of the diabetic process. 

Increased Ratings - Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran is in receipt of 10 percent ratings for peripheral neuropathy of the right lower extremities and left lower extremities for the entire rating under appeal, under the provisions of 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claims for increased ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  For the entire rating period, the evidence shows that the Veteran's service-connected peripheral neuropathy of the right and left lower extremities reflect mild incomplete paralysis that is only sensory in nature under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In September 2007, the Veteran was afforded a VA examination for the service-connected peripheral neuropathy of the lower extremities.  He complained of burning pain in the bilateral lower extremities up to each calf.  He also indicated experiencing numbness, paresthesias, dysesthesias, pain, and impaired coordination.  The Veteran further added that he has fallen approximately three to four times in the past year.  

Physical examination testing reflected muscle strength as 4/5 with generalized atrophy and lower extremity weakness in the L2-S1 nerve area.  With regards to the generalized atrophy, the VA examiner concluded that it was likely related to malnourishment, as the VA examiner described the Veteran as being "somewhat emaciated in appearance."  The Veteran's gait was slightly unsteady with no steppage or wide-based gait, as well as no tremors, tics, or other abnormal movements.  He was diagnosed with peripheral neuropathy of the lower extremities with the presence of neuralgia.  The VA examiner noted that the peripheral neuropathy has a moderate effect on chores, shopping, recreation, and traveling; a severe effect on exercise; a mild effect on bathing, dressing, and toileting; no effect on bathing and grooming; and prevents sports.  

Based upon these findings, the Board finds that the assignment of ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities is not warranted for the rating period on appeal.  The record contains no evidence that the Veteran has impairment that more nearly approximates moderate paralysis.  As indicated by the Veteran in statements made to the September 2007 VA examiner, the Veteran has experienced pain, numbness, paresthesias, dysesthesias, and impaired coordination over this period of time.  However, there is no evidence to show that the Veteran experienced a great reduction of strength, reflexes, or motor function in his legs.  Additionally, the Board notes the VA examiner's finding of generalized atrophy upon examination, but the VA examiner attributed the atrophy to Veteran's malnourishment and not the service-connected peripheral neuropathy of the lower extremities.  As such, the Board finds that the evidence currently does not indicate moderate symptomatology, a requirement for the next-higher 20 percent ratings under Diagnostic Codes 8520.  Therefore, the Board finds that the evidence of record from this time period does not indicate that the Veteran experienced symptomatology greater than that contemplated for 10 percent ratings under Diagnostic Code 8520.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for increased ratings for peripheral neuropathy of the right and lower extremities, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected diabetes mellitus, type II, with diabetic retinopathy, erectile dysfunction, and diabetic nephropathy; peripheral neuropathy of the right lower extremity; and peripheral neuropathy of the left lower extremity.  The criteria accounts for the Veteran's medication regimen (insulin and hypoglycemic agents), as well as his restrictions in diet.  Regarding the Veteran's peripheral neuropathy disabilities, the respective ratings assigned under Diagnostic Code 8520 are based on the average impairment of earning capacity resulting from peripheral neuropathy of the bilateral lower extremities.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence, specifically difficulties caused by abnormal nerve functioning between the spine and the lower extremities, including pain, numbness, loss of reflexes, and an abnormal gait.  
38 C.F.R. § 4.124a.  Because the schedular rating criteria are adequate to rate the disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular ratings have not been met.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation (rating) in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, erectile dysfunction, and diabetic nephropathy, including separate ratings, is denied.  

An increased evaluation (rating) in excess of 10 percent for peripheral neuropathy, right lower extremity, is denied.  

An increased evaluation (rating) in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


